 EL DORADO CLUB, ETC.579El Dorado Inc., d/b/a El Dorado Club; New Pioneer,Inc., d/b/aNew Pioneer Club; Exber,Inc., d/b/a El Cortez Hotel; JoeKelly, J. C. Shugart and Judd Parker,a partnership, d/b/aShowboat Ventures;Frontier Properties,Inc.,d/b/aNewFrontier Hotel;Phil Long's California Club Corporation, d/b/aCalifornia Club; Fortune Operating Company, Inc., d/b/a Car-,ousel;Casino Operations,Inc.; 105 Casino Operations, d/b/aDiamond Jim's Nevada ClubandAmerican Federation ofCasino and Gaming Employees(Ind.), Petitioner.Cases Nos.dO-RC-6018, fO-RC-6020, 20-RC-6021, 2O-RC-6022, 20-RC-6023,20-RC-6035,20-RC-6036,20-RC-5951,and90-RC-5953.March 11, 1965DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficersWalter L. Kintz and John H. Arbuckle.' The HearingOfficers' rulings made at the hearing are free from prejudicial errorand are hereby affirmed .2Upon the entire record in this case,3 the National Labor RelationsBoard finds:1.The Employers involved herein operate gambling casinos inand near Las Vegas, Nevada. Petitioner seeks a separate certifica-tion as bargaining representative for all gambling casino employeesof each Employer, excluding employees covered by existing col-lective-bargaining agreements, office clerical employees, guards, andsupervisors as defined in the Act. Intervenor Culinary WorkersUnion appears solely to assert its contractual interest in the changegirls at the casinos and makes no claim to represent any other em-ployees at issue.Employers and the State of Nevada, the latterthrough the Nevada Gaming Commission, contend that gambling inNevada has little impact on interstate commerce and that, for policyreasons, the Board should not assert jurisdiction herein.Certain of the Employers and the Intervenor State of Nevada filed motions to con-solidate the above-entitled casesPetitioner appears to oppose such motions. Since theunderlying jurisdictional issue is common to all proceedings and similar questions oflaw and fact otherwise exist, we find that consolidating these cases for decision hereinwill effectuate the purposes of the Act.Employers' and Intervenor's request for oral argu-ment before the Board is hereby denied as the record and the briefs adequately presentthe issues and position of the parties.2 Employer Frontier Properties, Inc.'s motion to strike Petitioner's brief as untimelyfiled is denied.All Employers and Intervenor State were afforded and availed them-selves of the opportunity to respond to Petitioner's brief.Accordingly, no possibilityof prejudice could exist, nor does this Employer make such a claim.3The Regional Director approved the withdrawal of the petition with respect toHotel Tropicana, Case No 20-RC-5936. The Union has also requested withdrawalof its petition in Case No. 20-RC-6031, relating to Castaways Hotel.We shall permitthe withdrawals and hereby sever said cases from this proceeding.151 NLRB No. 82. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDEach of the four clubs-The New Pioneer, Carousel, CaliforniaClub, and El Dorado Club-operates a bar, restaurant, and casino,and each has gross annual revenue from gambling activities in excessof $500,000.The El Cortez and New Frontier Hotels operate gam-ing casinos, and each derives more than $500,000 annually from itsgaming operation.Casino Operations operates the casino in theHacienda Hotel, grossing annually in excess of $500,000 from thisgambling operation.Showboat Hotel has a casino which is leasedto a partnership known as Showboat Ventures, which operates thecasino and enjoys income in excess of $500,000 annually .4DiamondJim's Nevada Club operates a bar, restaurant, and slot machines.Its gross annual revenue for 1963 was about $5 million, of which$2.5million came from the machines and $2 million from games.This Employer recently had added more slot machines and no longeroperates any games.All Employers, except Diamond Jim's andCasino Operations, made annual purchases in excess of $50,000 fromenterprises in Nevada which, in turn, directly purchased such goodsfrom outside the State.Employers Diamond Jim's and CasinoOperationsmade indirect out-of-State purchases valued at morethan $20,000.The nature of legalized gambling in Nevada has resulted in ex-tensive State regulation of its operations.This, in turn, has createda climate in which the gambling industry has grown to vast economicproportions.The State's principal means for controlling the in-dustry is through the Nevada Gaming Commission and the Stategaming control board, both created by the Nevada Gaming ControlAct.5The commission issues licenses, collects taxes and fees, andhears license revocation proceedings, while the control board is theinvestigatory and enforcement agency in the industry.Controlboard activities include investigating prospective licensees, enforc-ing gambling regulations, auditing casino books, and bringing4Showboat Hotel moves to dismiss the petition as to it because,it contends, it isnot the employer of the casino employeesThe record reveals that the casino is operatedby a partnership known as Showboat Ventures. It appears that several of the partners,including the casino manager, are among the nine owners of Showboat Hotel. Thecasino is located in a building owned by the hotel, about 40 feet from itAnd one ofthe four entrances to the casino leads directly from the hotel.The signs in front ofeach are "Showboat Casino" and "Showboat Hotel," respectively.No bars or restaurants are located in the hotel; all are situated in the casino build-ing.The bar and restaurant employees therein, however, are employed by the hotel.The casino buys food and drinks for its customers from the hotel, and makes roomaccommodations for them there.The hotel registration desk is located in the casinobuilding.Based upon all the foregoing, including the significant degree of commonownership of both enterprises and the functional and physical integration of the hoteland casino, we find both to be a single employer for purposes of the Act. SeeTravelersHotel, Inc. and Harold L. Fromkin,129 NLRB 1133. Accordingly, the motion to dismissIs denied5Nevada Revised Statutes,Ch. 463.An additional State arm is the gaming policyboard, comprised of the Governor and the members of the control board and commission EL DORADO CLUB, ETC.581charges of violations before the Commission.6 County and municipalgovernments require employees of gambling casinos and related en-terprises to obtain work permits from the police before they arehired.However, these permits not only are required of casino em-ployees, but also must be obtained by taxi drivers, bartenders, bus-boys, bar managers, waiters, and waitresses, "and any other personswho serve alcoholic beverages to patrons for consumption on thepremises."Nevada's concern with preventing criminal infiltration is based onthe fact that gambling combined with tourism is the State's primaryindustry, and as such supplied $13.7 million, or 28 percent, of thetax revenues paid into the State's "general fund" in fiscal 1964.7 Thechairman of the control board testified that gambling provides theeconomic impetus for the tourist industry, and in its overall impactis responsible for 60 percent of the State's economy.The effect ofthe gambling industry on employment in Nevada is revealed byofficially projected figures for 1965:8 Of 155,000 persons engagedin nonagricultural employment, 116,000, or 75 percent, are employed-39,000directly so-by the gambling industry.Moreover, over20 million tourists are attracted annually to Nevada, in large part,at least, because of the gambling industry.Thus, the pervasiveeconomic effect of the industry is apparent.Section 14(c) (1) of the Act permits the Board to decline to assertjurisdiction over labor disputes involving any "category of employ-ers,where, in the opinion of the Board, the effect of such labor dis-pute on commerce is not sufficiently substantial to warrant theexercise of its jurisdiction. . . ." 9The Employers and Nevada urgethat the Board, pursuant to Section 14(c), refuse to assert jurisdic-8 The policy underlying the extensive regulation of the licensee is the asserted need toprevent the gambling industry from being affected by so-called"undesirable elements."The chairman of the control board noted that this is most efficiently done by keeping thestatute aimed toward employer regulation because it is felt that pressureproperlyexerted atthislevel will best effectuate the above-mentioned policy.7 "Legalized Gambling in Nevada,"revised edition,State of Nevada publication, 1963,pp. 19 and 52.8 Ibid8More fully,Section 14(c) declares that:(1)The Board,in its discretion,may, by rule of decision or by published rulesadopted pursuant to the Administrative ProcedureAct, declineto assert jurisdictionover any labor dispute involving any class or category of employees,where, in theopinion of the Board,the effectof such labor dispute on commerce is not sufficientlysubstantial to warrant the exercise of its jurisdiction:Provided,That the Boardshall not decline to assert jurisdiction over any labor dispute over which it wouldassert jurisdiction under the standards prevailingupon August1, 1959.(2)Nothingin this Actshall be deemed to prevent or bar any agency or thecourts of any State or Territory...from assuming and asserting jurisdictionover labor disputes over which the Board declines, pursuant to paragraph (1) ofthis subsection,to assert jurisdiction.See alsoMaw Hirsch,et al. v. FrankW. McCulloch,303 F. 2d 208(C.A.D.C ). 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion in the gaming industry.However, we cannot accept this posi-tion, and have concluded that it will best effectuate the purposesof the Act to assert jurisdiction in this case.Succinctly stated, the objection by the Employers and the Stateto the assertion of jurisdiction is based mainly on two grounds. Thus,it is asserted that the gambling industry is "essentially local incharacter" as to make unwarranted the Board's exercise of jurisdic-tion.However, we do not find this argument convincing.A labordispute in an industry which directly employs 39,000 persons, andsupplies income indirectly to an additional 77,000, is instrumentalin attracting over 20 million tourists to the State by a variety ofinterstate carriers,10 and generally supports 60 percent of the State'seconomy, transcends merely local importance, and, it must be plain,could and does substantially affect commerce.The other principal contention which the Employers and Staterely upon more heavily is that the unique nature of the gamblingindustry, with its difficult problems of enforcing regulations aimedat preventing organized crime from infiltrating the industry anddetecting any possibility of cheating which may occur at the casinos,demands that the operations of the existing State agencies remainfree from any interference created by the application of the Act tothe industry. In short, the Employers and the State fear that theassertion or jurisdiction by the Board may "paralyze the enforcementarm charged with administration of the Nevada Gaming ControlAct" because the Act purportedly could assure "contractual tenure"to employees and thereby prevent their dismissal for cheating orsimilar activities.The short answer to this contention is that theEmployers and the State misconceive the purposes of the Act and theBoard's function in administering its provisions.The Act reflectsthe national labor policy of encouraging collective bargaining by"protecting the exercise by workers of full freedom of association,self-organization, and designation of representatives of their ownchoosing." 11 Indeed, the State itself fully supports the principle of15The court noted inMarshall v. Sawyer,301 F. 2d 639,649, footnote 3 (C.A. 9),that "The extent of the facilities provided to carry trade to the Nevada gambling isalmost beyond belief.Every day 88 scheduled airplane flights from other States reachLas Vegas.(This does not include the chartered and other nonscheduled flights suchasHacienda's.)Forty-eight daily scheduled plane flights reach Reno.There are asmany scheduled flights from Phoenix to Las Vegas as there are from Phoenix to LosAngeles.A few of these flights are subsidized by the gambling industry.SeeLasVegas Hacienda, Inc. v. Civil Aeronautics Board,9 Cir.(Jan. 16, 1962),298 F. 2d 430.Hacienda flights are advertised as including'free round trip,' 'deluxe rooms,' 'two bottlesof champagne,'etc., in the yellow pages of the San Francisco telephone book.Highspeed highways carry automobile traffic from Phoenix, Los Angeles, San Francisco,Sacramento,and elsewhere."Certain employers also have agreements with bus com-panies which directly concern interstate trips to Las Vegas.11 Section 1 of the Act EL DORADO CLUB, ETC.583collective bargaining for gaming casino employees.12Thus, the ob-jection appears to stem from a fear that the Board will "authorize"contracts insulating an employee from discharge in situations wherethe State might deem the employment of the individual "no longercompatible with the best interests of the people of . . . Nevada."However, though fully cognizant of the unique problems of enforce-ment existing in the gambling industry, we are not persuaded thatunion representation of the requested employees in the matter oftheir terms and conditions of employment would, as Nevada claims,thwart its efforts in dealing with the "undesirables" whose employ-ment in the gambling industry would not be in the best interest ofthe State.Nevada's own experience with a long history of collectivebargaining in the gambling industry which, in substantial part, con-cerns employees closely associated with gambling casinos, indicatesthat its fears are unwarranted.Thus, the record indicates that, forat least 15 years, Intervenor CulinaryWorkers has represented,inter alia,bartenders, waiters, cocktail waitresses, and more recently,as noted below, casino change girls.Even the guards who are em-ployed to police the gambling areas have the benefits of collectivebargaining under the Act.All these employees are subject to thesame "security" checks as the gaming employees.But the record inno way indicates that their representation under the Act has inter-fered with the State's imposition and administration of the strictstandards required in the industry.13 It clearly appears that allparties have accommodated themselves successfully to the pattern ofcollective bargaining without any demonstrable adverse effect onsupervision of gambling activities.The Employers urge that the Board follow its decision in1-ValterA. Kelley,14where, under Section 14(c), we declined to assert juris-diction over the horse racing industry.However, theKelleycasedoes not require us to forsake jurisdiction herein. InKelley,itwasour conclusion that "The Board's limited resources can be betterdevoted to industries and operations where labor disputes are likelyto have a more substantial impact on commerce than disputes inthe racing industry." In the instant matter, as we have already'ItsAttorneyGeneral statesthat the Governorhas assertedthe policy of Nevadaas encouraging unionization of the gaming employees and, he adds,"With this view,the Attorney General of the State of Nevada heartilyconcurs.The rightof gamingemployeesto bargain collectivelyinareas affecting salaries,working conditions, in-surance andhospitalization,retirement and pensions deserves the support and en-11couragementof all forward-looking governments . . .Is See alsoLandrumMillsHotel Corporation d/b/a Hotel La Concha,144 NLRB 754,where the Board rejectedthe contentionthat it should not assert jurisdiction because"the unit, whichiscoveredby the Boardcertification and the current contract, con-sists of a gambling operation which is closely regulated by local government."14 139NLRB 744. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDsought to make clear, a labor dispute in an industry which directlyemploys a large number of employees in the dominant industry inthe State and is dependent upon substantial and closely relatedinterstate activity could disrupt commerce substantially.Upon consideration of all the foregoing, we conclude that it wouldeffectuate the purposes of the Act to assert jurisdiction over theEmployers whose gross annual revenue from gambling operations isin excess of $500,000.152.The labor organizations involved claim to represent certainemployees of the Employers.163.A question affecting commerce exists concerning the representa-tion of certain employees of the Employers within the meaningof Section 9(c) (1) and Section 2(6) and (7) of the Act.4.Petitioner seeks separate units of all gambling casino employeesof each Employer, excluding employees covered by existing col-lective-bargaining agreements, all noncasino employees, office clericalemployees, guards, and supervisors, as defined in the Act.Therecord shows a unit confined to gambling casino employees to bean appropriate one.The Intervenor alleges that a 1964 contract with each Employer,exceptDiamond Jim's Nevada Club,17 operates as a bar to theinclusion of change girls and change booth cashiers located on thefloor of the casino.The record plainly supports this contentionas to all Employers except Casino Operations, Inc.We shalltherefore exclude the change girls and change booth cashiers fromthe respective appropriate units at those Employers' operations.As for Casino Operations, Inc., we are unable to determine to oursatisfaction from this record whether a contract which admittedlycovers employees of the Hacienda Hotel should also be held toapply to the change girls at Casino Operations, Inc. In viewthereof, we shall permit the change girls and slot cashiers at thatlocation to vote subject to challenge in the election conducted amongthe employees of Casino Operations, Inc.15 Cf.Carolina Supplies and CementCo., 122 NLRB88;FloridanHotelofTampa, Inc.,124 NLRB 261.ieNew PioneerClub apparentlycontendsthat Petitionerhas not presented an adequateshowing of interest as to it and,therefore,that the petitionshould be dismissed.How-ever,the sufficiency of a petitioner's showing of interest is an administrative matternot subject to litigation.Moreover,we are administratively satisfied that Petitioner'sshowing is sufficient.Terminal System, Inc, at al,127NLRB 979.There is plainlyno merit tothe contention that Petitioner is not qualifiedto representemployees.Petitioneris an organization in which employeesparticipate,and exists forthe purpose of dealing with employers concerning wages and other conditions of em-ployment.Accordingly,it is a labor organization within the meaning of Section 2(5)of the Act.Motor Transport Labor Relations,Inc.,139 NLRB 70.17Petitioner's unit request excludes change girls at Diamond Jim's, andthe Employeracquiesces in the exclusion.We shallexclude them. EL DORADO CLUB, ETC.585We shall proceed now to a discussion of the other unit place-ment issues :New Pioneer ClubThe parties are in dispute over the placement of pit floormen,boxmen, shills, slot department managers, floormen, slot departmentmechanic, and cage cashiers.The floorman in the pit departmenthas general charge of all games in the pit.He adjusts disputesarising between customers and dealers and can assign dealers towork at various games.He also can effectively recommend theirdischarge.We find that the pit floormen are supervisors withinthemeaning of the Act, and shall exclude them from the unit.Boxmen are responsible for the particular crap table to whichthey are assigned.They direct the dealers at the table, use inde-pendent judgment in resolving disputes between players and dealers,and have the power to discharge a dealer. Because of their super-visory status, we shall also exclude them from the unit.Shillsare employed to gamble at inactive gaming tables for the purposeof attracting customers to the game.After a sufficient number ofplayers are participating, the shill moves on to another "slow"table.Shills are the lowest paid of casino employees.Considerableturnover exists within this group, but shills are hired on a permanentbasis by the Employer with the expectancy of indefinite and sub-stantial employment.Although they do not appear to share incertain of the benefits enjoyed by other casino employees, we findthat they have sufficient interests in common with those employeesto be included in the same unit, and we shall therefore includethem.The slot department manager and the slot department floormenhave the power effectively to recommend the discharge of the changegirls and security guards, who fill and refill the slot machines, inthat department.Therefore, we shall exclude them from the unitas supervisors.There is one slot department mechanic employedby this Employer who, it appears, also functions as a floorman.In his capacity as slot mechanic, he can hire and discharge slotmechanic employees. In view thereof, we find that he is a super-visor within the meaning of the Act.The cage cashiers work in a small office adjacent to the casinoarea on the first floor.They process customer credit applicationsand determine the amount of credit to be extended by assessingbank information and other financial data.They also distributeand cash payroll checks, and report directly to the owner of thisEmployer.We find that the cage cashiers engaged in this adminis-trative and clerical work lack a sufficient community of interestswith the gaming employees to be included in the unit. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that the following employees of New PioneerClub constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All gaming casino employees, including dealers, shills, Kenowriters, runners, and desk men, but excluding boxmen, the shillboss, floormen in the pit and slot departments, the slot mechanic,the slot department manager, change girls, slot department cashiers,cage cashiers, office clerical employees, guards, and supervisors, asdefined in the Act.California ClubThe Employer contends that the boxmen and shill bosses shouldbe excluded from the unit as supervisors.The boxman is in chargeof a crap game table and is responsible for the money and chipsused in the game.He has the power to discharge dealers, adjustdisputes between dealers and customers, and to effectively recommendthe employment of a dealer.Because of their supervisory status,boxmen shall be excluded from the unit. Similarly, since the shillbosses hire and discharge, they also shall be excluded.The Employeremploys 24 shills, several of whom leave each month; manyshillswork at least 6 months, and the Employer hires them aspermanent employees.As at the New Pioneer Club, we shallinclude the shills in the unit.The floormen in the slot department can discharge change girlsand change booth cashiers, and, accordingly, shall be excluded fromthe unit.Although the cage cashiers cash and exchange jackpottickets, it appears that their primary function is credit investigationand compiling payroll information.They are bonded employees.Since their function appears to be more closely identified withoffice clericalwork rather than with conducting games, we shallexclude them from the unit.For the reasons indicated in thediscussion of the appropriate unit at Employer Showboat set forthbelow, we shall include the slot mechanics in the unit.Accordingly, the appropriate unit at the California Club con-sists of the following employees :All gaming casino employees, including dealers, shills, Kenowriters and runners, slot mechanics, but excluding boxmen, shillbosses, floormen in the slot department, change girls and changebooth cashiers, cage cashiers, office clerical employees, guards, andsupervisors, as defined in the Act.CarouselIn the pit section, only the boxmen and shills are at issue.Therecord reveals that boxmen have the power to discharge dealers EL DORADO CLUB, ETC.587and can effectively recommend that they be hired. In addition, theyresponsibly direct the operation at their respective crap tables.We shall therefore exclude them from the unit because of theirsupervisory status.The shills exercise duties which have been setforth above.They shall be included in the unit. Since it appearsthat the head shills of this Employer exercise no more than routinedirection of other shills, and cannot hire or discharge, we shallinclude them in the unit.In the slot department, a supervisor is also the slot mechanic.In view of his power to hire and discharge, we shall exclude himfrom the unit.Shift bosses in the Keno department responsibly direct theirshifts, and can hire and discharge employees.They are also ex-cluded from the unit.The cage cashiers are bonded and devotethemselves essentially to office clerical duties.As at other Em-ployers, they shall be excluded.We find that the appropriate unit at Carousel consists of thefollowing employees :All gaming casino employees, including dealers in the pit andcard room, shills and shill bosses, Keno writers, and runners, butexcluding boxmen, floormen, shift bosses in the Keno department,change girls and change booth cashiers, cage cashiers, the slotmechanic, office clerical employees, guards, and supervisors, asdefined in the Act.El Dorado ClubThis club is located in Henderson, Nevada, about 12 miles fromLas Vegas. The pit department is comprised of shift bosses, dealers,and shills.We shall exclude the shift bosses as supervisors becauseof their power to hire and discharge employees.The shills, aspreviously indicated, are to be included.Also, consistent withour findings at Employer Showboat, we shall include the slotdepartment mechanic.With respect to the Employer's bingo de-partment, it appears that two bingo girls exercise the power tohire and discharge employees and, accordingly, they shall be ex-cluded from the unit as supervisors.We shall include the remainingbingo girls, who spend about one-third of their time as shills.The cage cashiers perform functions similar to their counterpartsat other Employers herein, as set forth above, and, accordingly,shall be excluded because of their divergent interests.However,the coin wrappers merely take coins from slot machines and wrapthem in the cashier cage. It appears that they do not engage inany office clerical functions.We shall include them in the unit. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that the following employees at the ElDorado Club constitute a unit appropriate for the purposes ofcollective bargaining under the Act :All gaming casino employees, including dealers, shills, bingogirls, the slot mechanic, and coin wrappers, but excluding changegirls and change booth girls, cage cashiers, office clerical employees,guards, and supervisors, as defined in the Act.ShowboatThis Employer operates pit game, slot machine, and bingo de-partments.It appears that boxmen in the pit game departmentpossess the power to discharge and effectively recommend the hiringof dealers.Although he shares tips with the dealers, a boxmanis paid $35 per day while a dealer receives $22.50 daily.A boxmanmay also order a dealer removed to another shift.Based upon theforegoing, we find the boxmen to be supervisors and shall excludethem from the unit.Two employees work both as boxmen anddealers.Since it appears that, as boxmen, they possess the super-visory functions of that job for substantial periods of time in theregular course of their work, we shall exclude them from the unit 18It appears that the duties of slot mechanics of this Employer,and of all Employers herein, are to repair and maintain the machinesin proper working condition.This, in some instances, requires tak-ing the machine to a shop on the premises where the correctionsaremade.On other occasions, removal is not necessary and thework is done on the casino floor. The slot mechanic at some Em-ployers receives training for the job, but in many instances priorexperience in the field is sufficient qualification for employment.Slot mechanics receive approximately the same salary as dealers,work in the gaming casinos or in contiguous areas and, it appears,have a substantial interest in the working conditions of the casinos.Accordingly, we shall include them in the unit at this, and at allother Employers herein, because of their community of interestswith the other gaming employees.Four of the slot departmentmechanics at this Employer, however, responsibly direct employeesin that department, and have the power to discharge change girls.We shall exclude them as supervisors.The shop mechanics, likeslotmechanics, repair and maintain the machines.They are super-vised by a slot department supervisor.Although they do not workon the floor, they have a sufficient community of interests with theslotmechanics to require their unit inclusion at Showboat.18United States Gypsum Company,127 NLRB 134. EL DORADO CLUB, ETC.589Both the manager and assistant manager of the bingo depart-ment hire and discharge employees, and shall be excluded as super-visors.The cage cashiers, as at New Pioneer Club, shall be excludedfrom the unit as office clerical employees.We find the following Showboat employees constitute a unitappropriate for the purposes of collective bargaining :All gaming casino employees, including dealers, slot and shopmechanics, and bingo girls, but excluding boxmen, change girls,cage cashiers, office clerical employees, guards, and supervisors,as defined in the Act.El Cortez HotelThe Employer's gaming casino includes a pit and a slot depart-ment.The boxmen in the pit department are claimed by the Em-ployer to be supervisors.The record indicates that boxmen in thepit department possess the power to discharge employees and alsoeffectively to recommend hiring them.Like their counterparts atthe Employers, they are in charge of a gaming table and responsiblydirect its operation.We conclude that they are supervisors, andshall exclude them from the unit.For the reasons previously stated,the shills at this Employer shall be included in the unit.In the slot department, Petitioner disputes the alleged supervisorystatus of the assistant supervisors.Although it appears that theseemployees also function as slot mechanics, there are substantialperiods of time when they are in sole charge of their slot departmentsections.During that time they can effectively fire employees andresponsibly direct and discipline them.Thus, we shall excludethe assistant supervisors because of their supervisory status.Theshift bosses themselves possess the power to discharge and responsiblydirect the entire shift.They also are excluded.The coin countersin the department collect coins from the slot machines, count themoney, and then wrap the coins. They keep a record of the amountof money received by each machine. Since these employees haveminimal, if any, office clerical functions and perform functionsclosely related to slot department activities, we shall include themin the unit.However, the cage cashiers predominantly work atadministrative and clerical duties which compel their exclusion fromthe unit as office clerical employees, as already noted.Accordingly, the appropriate unit for collective bargaining at theEl Cortez Hotel consists of the following employees :All gaming casino employees, including dealers, shills, and coincounters, but excluding boxmen, slot department shift bosses andassistant supervisors, change girls, cashiers in the cashier depart-ment, office clerical employees, guards, and supervisors, as definedin the Act. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew Frontier HotelThe Employer disputes the unit inclusion of the boxmen and shillsin its pit section.A boxman exercises independent judgment insettling disputes at his gaming table, can shift a dealer to differentpositions on the table, and can hire and discharge a dealer, althoughit appears that a discharge in some instances may be independentlyreviewed.We shall exclude the boxmen as supervisors.As at otherEmployers, we shall include the shills. Since it is not clear whetherthe shill bosses possess supervisory powers, we shall permit themto vote subject to challenge.19For the reasons appearing, we shall include the slot mechanic butexclude the cage employees.Accordingly, the following employeesof the New Frontier Hotel constitute a unit appropriate for thepurposes of collective bargaining :All gaming casino employees, including dealers, shills, and slotmechanics but excluding boxmen, change girls, cage employees,office clerical employees, guards, and supervisors, as defined in theAct.Casino Operations, Inc.Floormen in the pit department have overall charge of severalgaming tables and may shift employees from table to table.Theyalso have the power to discharge employees.The floormen shall beexcluded as supervisors.The shills are included as above. In theslotdepartment, floormen-slot mechanics fill jackpots and repairthe slot machines.We shall also include them.However, theslot department manager, in addition to his floorman-slot mechanicduties, has the power to hire employees and effectively to recommendtheir discharge.Because of these supervisory functions, we shallexclude him.The cage cashiers process credit applications and extend creditto customers.They type letters pertaining to credit references andalso operate a teletype machine in this function.They recordand help compile the amount of money taken in daily by the Em-ployer.We conclude that the cage cashiers are basically officeclericals and they are excluded.Accordingly, we find the following employees of Casino Opera-tions, Inc., constitute a unit appropriate for collective bargaining :All gaming casino employees, including dealers, shills, slot depart-ment floormen, and slot department mechanics, but excluding pitfloormen, boxmen, the slot department manager, cage cashiers,office clerical employees, guards, and supervisors, as defined in theAct.10E.Anthony&Sons, Inc.,147 NLRB 204. FLAMBEAU PLASTICS CORPORATION591Diamond Jim's Nevada ClubThis Employer engages in the operation of slot machines only,and has no pit gaming department. At issue are the slot mechanicsand keymen who are engaged in servicing the machines. Petitionerrequests a unit including both categories while the Employer wouldexclude keymen. It appears that a keyman corrects jams whichmay occur in the machines and also makes minor repairs on them.The keyman is supervised by the floorman, and confines his workto the main floor area.Although the slot mechanic may alsooccasionallywork on the floor, he is primarily engaged in moredifficult repair work in an adjoining repair shop.He is supervisedby the slot machine supervisor.The slot mechanic generally hasthe requisite mechanical ability when he is hired, whereas the key-man recieves on-the-job training in the repair of the machines.However, when an applicant applies for a keyman position he isgiven a test to determine whether he has sufficient mechanicalaptitude for machine work.The training of a keyman is theresponsibility of the slot machine supervisor.Keymen also arepromoted to be slot mechanics.All these factors reveal a sub-stantial community of interest between keymen and slot mechanicsrequiring the inclusion of both positions in the appropriate unit.Accordingly, we find the following employees of Diamond Jim'sNevada Club constitute a unit appropriate for collective bargaining :All casino employees, including slot mechanics and keymen, butexcluding change girls, cashiers, floormen, office clerical employees,guards, and supervisors, as defined in the Act.[Text of Direction of Elections omitted from publication.]Flambeau Plastics CorporationandLocal 380, InternationalUnion, Allied Industrial Workers of America,AFL-CIO.CaseNo. 30-CA-27.1March 12, 1965DECISION AND ORDEROn October 9, 1964, Trial Examiner Eugene E. Dixon issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer'sDecision.The Trial Examiner further found that'Formerly Case No.18-CA-1737;changed by Order of the Board,dated October 9, 1964.151 NLRB No. 70.